—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered October 13, 1995, convicting defendant, upon his pleas of guilty, of robbery in the second degree and burglary in the second degree, and sentencing him to concurrent terms of IV2 to 4V2 years, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress his videotaped statement. Although defendant’s first statement was suppressed because it was made at the time of his arrest without prior administration of Miranda warnings, defendant made his post -Miranda videotaped statement to an Assistant District Attorney at Central Booking after a definite pronounced break in the interrogation during which he slept at the precinct (see, People v Nova, 198 AD2d 193, lv denied 83 NY2d 808). During the 21 hours between statements, there was no interrogation or other continuity between statements, and there is no evidence that the suppressed statement was coerced. Concur — Rosenberger, J. P., Ellerin, Wallach, Williams and Saxe, JJ.